UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 03-6852



DON WILSON,

                                                Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-02-717-3)


Submitted:    August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Don Wilson, Appellant Pro Se. Steven Andrew Witmer, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Don Wilson, a state prisoner, seeks to appeal the magistrate

judge’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).*   An appeal may not be taken from the final order in

a § 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner    satisfies       this   standard    by

demonstrating     that   reasonable       jurists    would     find    that    his

constitutional    claims   are   debatable     and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322,                  , 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001).

      We have independently reviewed the record and conclude that

Wilson has not made the requisite showing.           Accordingly, we deny a

certificate of appealability and dismiss the appeal.                  We dispense

with oral argument because the facts and legal contentions are




      *
      The parties consented to have a magistrate judge conduct all
proceedings in the case, including the order and entry of a final
judgment, in accordance with 28 U.S.C. § 636(c) (2000) and Fed. R.
Civ. P. 73.


                                      2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3